DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 objected to because of the following informalities:  in both claims, “C shaped” should read --C-shaped-- to be consistent with claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ignon et al. (US 2007/0156124 A1) (“Ignon”) in view of Khalaj (US 2007/0239173 A1).
Regarding claim 1, Ignon discloses (Figures 1-4, 10A-10E) an applicator tip (34) for a dermal abrasion hand piece, comprising: a cap shaped body (66) defining an interior space (Figures 10C and 10D), an exterior peripheral wall (64), and an exterior distal surface, the exterior distal surface having a central channel (122) extending from 

    PNG
    media_image1.png
    409
    500
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator tip disclosed by Ignon such that each sector shaped recess includes a vacuum port extending to the interior space, as taught by Khalaj, and a C-shaped barrier surrounding the respective vacuum port.  Ignon discloses that the tip (34) can have any suitable number of through-holes (114, 122) to achieve the desired fluid flow between the skin (80) and the tip (paragraph 0101).  This modification would provide enhanced removal of debris and waste material from the skin during a procedure (Khalaj, paragraph 0021).  Each vacuum port including a C-shaped barrier would provide an alignment to properly remove the fluid (Ignon, paragraph 0110).
Regarding claim 2, Ignon as modified by Khalaj teaches (Figure 10E) four sector shaped recesses.
Regarding claim 4, Ignon as modified by Khalaj teaches (Figure 10D) that the radially extending walls (Figure 10E above), the circumferential wall (120), and the C-shaped barriers (225) have a common height.
Regarding claim 5, Ignon as modified by Khalaj teaches (Figure 10D) a tubular structure (98) extending from the central channel through and outside the interior space.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 requires that each C-shaped barrier opens toward an adjacent radially extending wall.  This limitation, in combination with the limitations of claim 1, is not disclosed or suggested in the prior art of record.  In the rejections above, the C-shaped barriers (225) surround the through-holes (114), but they all open toward the circumferential wall (120), not adjacent radially extending walls as claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ignon et al. (US 2009/0192442 A1) disclose a similar applicator tip in Figures 10A-10E.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771    

/DIANE D YABUT/Primary Examiner, Art Unit 3771